Services Agreement



This Services Agreement (this "Agreement") is made and entered into as of August
17, 2004, by and between GammaCan Ltd., an Israeli company, with offices at 36
Dinur St. Kfar Saba, Israel ("Company") and Yehuda Shoenfeld, I.D., 008303851 of
26 Sapir St. Ramat Gan ("Consultant").



 

Whereas

, the Company desires to retain certain services from Consultant, and Consultant
desires to provide such services to Company;





Now, therefore, in consideration of their respective undertakings herein
contained, and other consideration, the sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. The Services

1.1 Beginning on September 1, 2004 (the "Commencement Date"), Consultant is
engaged by Company to provide Company with certain management and advisory
services as the Chief Scientist of the Company with respect to the Company's
activities, as they may be from time to time (the "Services"). The scope of the
Services shall be determined from time to time by the Board of Directors of
Company.

1.2 Subject to his obligations as an employee of the Tel-Hashomer hospital,
Consultant shall devote substantially all of his available working time,
know-how, energy, expertise, talent, experience and best efforts to the business
and affairs of the Company and to the provision of the Services hereunder.

1.3 Consultant shall utilize the highest professional skill, diligence, ethics
and care to ensure that all Services are performed to the full satisfaction of
Company and to provide the expertise required in connection with such Services.
Consultant shall furnish Company with such reports concerning Consultant's
activities as Company may request from time to time.

1.4 Consultant represents and warrants, that the execution and delivery of this
Agreement and the fulfillment of all its terms: (I) will not constitute a
default under or conflict with any agreement or other instrument to which
Consultant is a party to or by which it is bound; and (ii) do not require the
consent of any person or entity.

 

2. Compensation and Reimbursement

2.1 Company shall pay Consultant, as full compensation for the provision of all
Services hereunder, a monthly fee equal initially to NIS 22,685 (the "Fee"),
linked to the representative exchange rate of the US$, payable not later than 9
days from the end of each month for the Services rendered in the preceding
month, against a valid invoice furnished by Consultant to Company. The Company
shall add V.A.T. to all Fee payments, as required under applicable law, against
receipt of an invoice.

2.2 The Company shall reimburse Consultant for out of pocket expenses incurred
in connection with the performance of its duties under this Agreement, only if
the same has been approved in advance and in writing by the Company. As a
condition to reimbursement, Consultant shall provide Company with all invoices,
receipts and other evidence of expenditure as may be reasonably required by
Company from time to time.

2.3 The Fee constitutes the full and final consideration for the Services, and
Consultant shall not be entitled to any additional consideration, of any form,
for the Services. By signing this Agreement, Consultant acknowledges and agrees
that as a service provider to Company he is not entitled to receive from Company
any social benefits (including without limitation, paid vacation days, paid sick
leave, severance payments, pension funds, etc.).

 

3. Term; Termination

3.1 This Agreement shall be in force and effect as of the Commencement Date and
shall continue until terminated by either party at will, without any reason or
explanation, upon a prior written notice of 30 days.

3.2 Notwithstanding the aforesaid, either party shall be entitled to terminate
this Agreement without advance notice and without derogating from any other
remedy to which it may be entitled upon any material breach of this Agreement by
the other party (including the breach of any representation or warranty made by
the other party) which, if curable, is not cured within 14 days from the date on
which written notice of such breach has been served to it.

3.3 Further and notwithstanding the aforesaid, the Company shall be entitled to
terminate this Agreement without advance notice and without derogating from any
other remedy to which it may be entitled upon the occurrence of any breach of
trust by Consultant, including but not limited to theft, embezzlement,
self-dealing, prohibited disclosure to unauthorized persons or entities of
confidential or proprietary information of or relating to Company, or the
engaging by him in any prohibited business competitive to the business of
Company and its affiliates.

 

4. Confidentiality; Non-Solicitation

By executing this Agreement, Consultant confirms and agrees to the provisions of
Company's Proprietary Information, Confidentiality and Non-Solicitation
Agreement attached in Exhibit A hereto.

 

5. Independent Contractor

.



5.1 Consultant agrees and acknowledges that it is performing the Services
hereunder as an independent contractor and that no employer-employee
relationship exist or will exist between Consultant and Company.

5.2 Consultant hereby fully and irrevocably represent, warrant and undertake as
follows:

(a) Consultant was offered by Company the option to be employed by Company in
consideration of a salary equal to 60% (sixty percent) of the Fee due to
Consultant under this Agreement, with the related social benefits, but
Consultant declined and demanded from Company that no employer-employee
relations be established between himself and Company, at his own initiative and
free will and based on Consultant's considerations.

(b) The Fee is the sole and exclusive consideration which Company shall be
required to pay for all services rendered to it.

(c) Consultant is estopped from making any claim regarding the existence of
employer-employee relations between Consultant and Company.

(d) If, despite the parties' express representations and agreements hereunder,
it shall, at any time, be determined by a court of competent jurisdiction or by
any other governmental authority, that employer-employee relations exist between
Company and Consultant, and as a result of such decision Consultant shall become
entitled to and rights and/or payments resulting from the existence of such
relations, and/or Company shall be required to bear any additional expenses or
costs (specifically including any taxes or obligatory payments to the tax
authorities, the National Insurance authorities, etc.), the parties agree and
undertake that the "salary" to which Consultant is entitled for his services as
employee of Company hereunder shall be equal to 60% (sixty percent) of the Fee,
and Consultant undertakes in such event to immediately repay and return to
Company any amounts received hereunder in access of said 60% (sixty percent)
throughout the entire term of the Agreement. Consultant further undertakes to
indemnify Company for any loss, payment, expense or damage caused to Company as
a result of such decision. Company shall be entitled to set off any payment or
grant of securities to which Consultant may become entitled under such decision
from any payment or grant of securities due to Consultant under this Agreement
(including the forfeiture, repurchase for par value, conversion into deferred
stock and the like actions).

 

6. Notice Addresses

The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above or any other address, which shall be due noticed. All
notices in connection with this Agreement shall be sent by registered mail or
delivered by hand to the addresses set forth above and shall be deemed to have
been delivered to the other party at the earlier of the following: two days, if
sent by registered mail; or three business days from the date of mailing, if
delivered by hand - upon actual delivery or proof of delivery (in the event of a
refusal to accept it) at the address of the addressee. Delivery by facsimile
shall be sufficient and be deemed to have occurred upon electronic confirmation
or receipt.

 

7. Miscellaneous

7.1 The preamble to this Agreement constitutes an integral part hereof. Headings
to Sections herein are for the convenience of the parties only, and are not
intended to be or to affect the meaning or interpretation of this Agreement.

7.2 Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the parties with respect to the matters referred to herein,
and no other arrangement, understanding or agreement, verbal or otherwise, shall
be binding upon the parties hereto. This Agreement may not be amended or
modified except by the written consent of the parties hereto.

7.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of Israel without regard to conflict of laws principles, and
the sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the competent court in Tel-Aviv.

7.4 This Agreement is personal and non-assignable by Consultant. It shall inure
to the benefit of any corporation or other entity with which Company shall merge
or consolidate or to which Company shall lease or sell all or substantially all
of its assets, and may be assigned by Company to any affiliate of Company or to
any corporation or entity which such affiliate shall merge or consolidate or
which shall lease or acquire all or substantially all of the assets of such
affiliate.

7.5 No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver granted hereunder must be in writing and shall be valid only in the
specific instance in which given.

7.6 Any determination of the invalidity or unenforceability of any provision of
the Agreement shall not affect the remaining provisions hereof unless the
business purpose of this Agreement is substantially frustrated thereby.



 

In witness whereof, this Services Agreement has been executed by the parties
hereto as of the day and year first above written.



/s/ signed


GammaCan Ltd.
By: _____________________
Name: ___________________



/s/ Yehuda Shoenfeld


Yehuda Shoenfeld



 

 

Exhibit A

 

Form of Confidentiality and Intellectual Property Agreement

Confidentiality and Intellectual Property Agreement

I

, the undersigned Yehuda Shoenfeld, in consideration and as a condition of my
business engagement with Gammacan Ltd., ("GAMMACAN") and with other entities
which GAMMACAN owns, controls or is affiliated with or which are successors to
any of GAMMACAN's business, and the sum of $10.00 now paid to me by GAMMACAN and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by me, I hereby agree that my business engagement with
GAMMACAN is and always has been subject to the following terms:



 

1. DEFINITIONS

1.1 In this Agreement, the following words and phrases have the following
meanings unless the context otherwise requires:

(a) "Business Opportunities" means potential business ventures of all kinds,
including acquisitions, sales, business arrangements and other transactions and
opportunities for new markets, products and services which have been disclosed
to, investigated, studied or considered by GAMMACAN or by others on behalf of
GAMMACAN;

(b) "Confidential Information" is information known or used by GAMMACAN in
connection with its business:

(i) that derives economic value, actual or potential, from not being generally
known to, and is not readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its confidential nature;

and includes any trade secret, formula, design, concept, idea, prototype,
compilation of information, data, program, method, technique, process,
information relating to any service and/or product of GAMMACAN, Customer
Information, Financial Information, Marketing Information, Works, Business
Opportunities, Research and Development or confidential information of any third
party that is provided to GAMMACAN, but does not include any of the foregoing
which was known to me before employment by GAMMACAN or which is or becomes a
matter of Public Knowledge other than as a result of my breach of this
Agreement;

(c) "Customer Information" means information about GAMMACAN's customers,
customer base and markets, including customer names and addresses, the names of
employees of customers with whom GAMMACAN is in contact in its business,
confidential information of GAMMACAN's customers, customer requirements and
GAMMACAN's contracts with its customers, including details about pricing and
supply;

(d) "Financial Information" means information about GAMMACAN's financial state
including expenses, sales, income, profit, pricing, salaries and wages, and
projections for the aforesaid information;

(e) "including" means including without limitation or prejudice to the
generality of any description, definition, term or phrase preceding that word
and the word "include" and its derivatives will be construed accordingly;

(f) "Intellectual Property Rights" means any and all legal protection recognized
by the law (whether by statute, common law or otherwise) in respect of the
Works, including trade secret and confidential information protection, patents,
copyright and copyright registration, industrial design registration and
trade-marks and trade-mark registrations and other registrations or grants of
rights analogous thereto;

(g) "Marketing Information" means information including GAMMACAN's marketing
programs, plans, strategies and proposed future products, services, advertising
and promotion;

(h) "Public Knowledge" means information that is generally known in the business
in which GAMMACAN is engaged or is otherwise accessible through lawful,
non-confidential sources;

(i) "Research and Development" means information about any research,
development, investigation, study, analysis, experiment or test carried out or
proposed to be carried out by GAMMACAN; and

(j) "Works" include inventions, discoveries, designs, ideas, works, creations,
developments, algorithms, drawings, compilations of information and databases,
analyses, experiments, data, reports, know-how, formulas, methods, processes,
techniques, software and documentation therefor, flowcharts, specifications and
source code listings; and includes any modifications or improvements thereto,
whether patentable or not, which are conceived, developed, created, generated or
reduced to practice by me (whether by myself or with others), in accordance with
my business engagement with GAMMACAN or which result from tasks assigned to me
by GAMMACAN or which result from the use of the premises and property (including
equipment, supplies or Confidential Information) owned, leased or licensed by
GAMMACAN and which are directly connected with autoimmunity and cancer,
including but not limited to the Human IVIG for cancer treatments.

 

2. DISCLOSURE OF CONFIDENTIAL INFORMATION

2.1 At all times during and subsequent to the termination of my business
engagement with GAMMACAN, I will receive and keep in strictest confidence and
trust the Confidential Information.

2.2 I will take all necessary precautions against unauthorized disclosure of the
Confidential Information and I will not directly or indirectly disclose, allow
access to, transmit or transfer the Confidential Information to any third party
and I will not copy or reproduce the Confidential Information or store the
Confidential Information on any form of media, except as may be reasonably
required for me to perform my duties to GAMMACAN.

 

3. RESTRICTED USE OF CONFIDENTIAL INFORMATION

3.1 At all times during and subsequent to the termination of my business
engagement with GAMMACAN, I will not use the Confidential Information in any
manner except as reasonably required for me to perform my duties to GAMMACAN.

3.2 Without limiting the generality of Section ‎3.1, at all times during and
subsequent to the termination of my business engagement with GAMMACAN, I will
not use or take advantage of the Confidential Information for the purpose of
creating, maintaining or marketing or aiding in the creation, maintenance or
marketing of any product or service which is competitive with any product or
service developed, owned, licensed, sold or marketed by GAMMACAN.

3.3 Upon the request of GAMMACAN, and in any event upon the termination of my
business engagement with GAMMACAN, I will immediately return to GAMMACAN all
materials, including all copies in whatever form, containing the Confidential
Information which are in my possession or under my control or which are in the
possession or under the control of any persons for whom I am legally
responsible.

3.4 Upon the termination of my business engagement with GAMMACAN, I will execute
and deliver to GAMMACAN a Termination Certificate in the form attached hereto as
Schedule "A".

 

4. OWNERSHIP OF CONFIDENTIAL INFORMATION AND WORKS

4.1 I will not acquire any right, title or interest in or to the Confidential
Information, all of such right, title and interest being owned by GAMMACAN.

4.2 I will promptly and fully disclose to GAMMACAN all Works and if and so often
as required by GAMMACAN, I will disclose in writing to GAMMACAN, the details of
all Works that I am involved with or that I am responsible for.

4.3 I hereby assign and transfer to GAMMACAN, and agree that GAMMACAN will be
the sole and exclusive owner of, all of my right, title and interest in and to
all Works throughout the world, including all Intellectual Property Rights
therein.

4.4 I will cooperate fully at all times during and subsequent to my business
engagement with GAMMACAN with respect to execution of all further documents and
the carrying out of all such acts and things as are reasonably requested by
GAMMACAN to confirm the transfer of ownership of all rights, including all
Intellectual Property Rights, effective at or after the time the Works are
created, and to apply for and obtain Intellectual Property Rights registrations
covering the Works.

4.5 GAMMACAN is solely and exclusively entitled to make applications for
registration of all Intellectual Property Rights in relation to the Works, in
GAMMACAN's sole discretion, in any jurisdictions that GAMMACAN deems necessary.

4.6 GAMMACAN, its assignees and licensees, are not required to designate me as
the author of any Works.

4.7 I hereby waive in whole all moral rights which I may have in the Works,
including the right to the integrity of the Works, the right to be associated
with the Works, the right to restrain or claim damages for any distortion,
mutilation or other modification of the Works and the right to restrain use or
reproduction of the Works in any context and in connection with any product,
service, cause or institution.

4.8 Listed on Schedule "B" to this Agreement are those works and inventions
created by me, alone or jointly with others, prior to my business engagement by
GAMMACAN, which are exempt from the operation of this Agreement. If nothing is
listed on Schedule "B", I represent that I have made no such works or inventions
as of the date of this Agreement.

4.9 My obligations in this Article ‎4 will continue beyond the termination of my
business engagement with GAMMACAN with respect to Works created during my
business engagement with GAMMACAN.

 

5. NON-SOLICITATION OF GAMMACAN CLIENTS

5.1 While I am in a business engagement with GAMMACAN and for the period of 12
months immediately following the termination of my business engagement with
GAMMACAN, I will not, directly or indirectly, contact or solicit any clients of
GAMMACAN for the purpose of selling or supplying to such clients, any services
which are competitive with the services developed, marketed, or sold by GAMMACAN
at the time of the termination of my business engagement with GAMMACAN, nor will
I accept any work from or do any work for any such clients during such period,
whether on my own behalf or on behalf of any other party.

5.2 For the purpose of this Agreement, clients of GAMMACAN means any business or
other organization that:

(a) was a client of GAMMACAN at the time of the termination of my business
engagement with GAMMACAN or at any time within the year prior to the termination
of my business engagement with GAMMACAN; or

(b) became a client of GAMMACAN within six months after the termination of my
business engagement with GAMMACAN if I was involved with the marketing effort in
respect of such client prior to the termination of my employment with GAMMACAN;
or

(c) I was involved with the marketing effort for while in a business engagement
with GAMMACAN during the year preceding the termination of my business
engagement with GAMMACAN, whether or not such business or organization ever
became a client of GAMMACAN.

 

6. NON-SOLICITATION OF GAMMACAN EMPLOYEES AND CONSULTANTS

6.1 While I am in a business engagement with GAMMACAN and for the period of
12 months immediately following the termination of my business engagement with
GAMMACAN, I will not directly or indirectly hire (as an employee or as an
independent contractor) any employees of or consultants to GAMMACAN, nor will I
solicit or induce or attempt to induce any persons who were employees of or
consultants to GAMMACAN at the time of such termination or who were employees of
or consultants to GAMMACAN during the period of 90 days immediately preceding
such termination, to terminate their employment or consulting agreement with
GAMMACAN.

 

7. REASONABLENESS OF OBLIGATIONS

7.1 I confirm that the obligations in Articles ‎5 and ‎6 herein are fair and
reasonable given that, among other reasons:

(a) the sustained contact I will have with the clients of GAMMACAN will expose
me to Confidential Information regarding the particular requirements of these
clients and GAMMACAN's unique methods of satisfying the needs of these clients,
all of which I agree not to act upon to the detriment of GAMMACAN; and

(b) I may be performing important development work on the products or services
developed, marketed and/or sold by GAMMACAN,

and I agree that the obligations in Articles ‎5 and ‎6, together with my other
obligations under this Agreement are reasonably necessary for the protection of
GAMMACAN's proprietary interests.

7.2 I confirm that the scope of the obligations in Articles ‎5 and ‎6 are
reasonable, given the nature of the market for the products and services of
GAMMACAN.

7.3 I agree that the obligations in Articles ‎5 and ‎6 are in addition to the
non-disclosure and other obligations provided elsewhere in this Agreement.

7.4 I acknowledge that the fulfilment or enforcement of my obligations contained
in this Agreement will not preclude me from becoming gainfully employed in the
life sciences industry following termination of my business engagement with
GAMMACAN, given my general knowledge and experience in such industry.

7.5 I acknowledge and agree that damages may not be an adequate remedy to
compensate GAMMACAN for any breach of my obligations contained in this Agreement
and, accordingly, I agree that in addition to any and all other remedies
available to GAMMACAN, GAMMACAN will be entitled to obtain relief by way of
temporary or permanent injunction to enforce the obligations contained in this
Agreement.

 

8. PRIOR AGREEMENTS

8.1 I acknowledge and represent to GAMMACAN that the performance of my duties
under our business engagement will not breach any agreement or other obligation
to keep confidential any proprietary information or trade secrets of any prior
employer of mine or any other party.

8.2 I acknowledge and represent that I am not bound by any agreement or
obligation with any third party or prior employer which conflicts with any of my
obligations under this Agreement.

8.3 I represent and agree that I will not bring to GAMMACAN and will not use in
the performance of my work with GAMMACAN any trade secrets, confidential
information and other proprietary information of any prior employer of mine or
any other party.

8.4 I represent and agree that in my work creating and contributing to Works I
will not knowingly infringe the Intellectual Property Rights of any third party.

 

9. GENERAL

9.1 This Agreement will be governed by and interpreted in accordance with the
law of Israel. I hereby irrevocably attorn to the non-exclusive jurisdiction of
the Courts of Israel in the event of any dispute or other proceeding under this
Agreement.

9.2 If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement.

9.3 In this Agreement any reference to a termination of my business engagement
will include termination for any reason whatsoever and with or without cause and
any reference to my business engagement with GAMMACAN includes my employment as
an employee and/or the provision of my services as an independent contractor.

9.4 This Agreement is personal to me and may not be assigned by me to any other
person.

9.5 The rights and obligations under this Agreement will survive the termination
of my business engagement with GAMMACAN and will be binding upon my heirs,
executors and administrators and will enure to the benefit of the successors and
assigns of GAMMACAN.

9.6 No failure or delay on the part of GAMMACAN in exercising any right, power
or remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such right, power or remedy preclude any other
further exercise thereof or the exercise of any further right, power or remedy.

9.7 I have read this Agreement, having been given sufficient time to do so
thoroughly, and understand it and agree to its terms and my obligations under
this Agreement.

9.8 I have been given the opportunity by GAMMACAN to obtain independent legal
advice concerning the interpretation and effect of this Agreement.



 

 

 

 

 

 

 

 

 

9.9 I acknowledge having received a fully executed copy of this Agreement.

EXECUTED and delivered this __ day of __________________, _______ at
_______________ , Israel.



SIGNED, SEALED AND DELIVERED by Prof. Yehuda Shoenfeld in the presence of:



______________________________________
Signature

______________________________________
Print Name

______________________________________
Address

______________________________________


______________________________________
Occupation

)
)
)
)
)
) _______________________________
) Print Name:
)
)
)
)
)
)



 

GAMMACAN LTD.



Per: ____________________________________

Authorized Signatory

 

 

 

SCHEDULE "A"



TERMINATION CERTIFICATE



 

TO: GAMMACAN LTD. ("GAMMACAN")



 

This is to certify that I do not have in my possession nor have I failed to
return to you, any documents, data, customer lists, customer records, sales
records or other documents or materials, equipment or other property belonging
to GAMMACAN, nor any other information defined as "Confidential Information" in
my Confidentiality and Intellectual Property Agreement with GAMMACAN dated
_____________________ , _____. I further confirm that I am and will be bound by
my covenants, obligations and agreements as set out in the Confidentiality and
Intellectual Property Agreement including, without limitation, those covenants,
obligations and agreements concerned with Confidential Information,
non-solicitation of clients and non-solicitation of employees and consultants of
GAMMACAN.



DATED this ______ day of ___________________, _______ at ______________________,
Israel.



SIGNED, SEALED AND DELIVERED by _______________________________________ in the
presence of:



______________________________________
Signature

______________________________________
Print Name

______________________________________
Address

______________________________________


______________________________________
Occupation

)
)
)
)
)
)
) _______________________________
)
)
)
)
)
)
)



 

 

 

 

SCHEDULE "B"



 

TO: GAMMACAN LTD. ("GAMMACAN")



 

The following is a complete list of all works and inventions relative to the
subject matter of my business engagement with GAMMACAN that I created prior to
my business engagement with GAMMACAN:



[ ] No works and inventions



[ ] See below:

____________________________________________________________
____________________________________________________________
____________________________________________________________
____________________________________________________________



[ ] Additional sheets attached



 

DATED this ______ day of _________________, _______ at _______________________,
Israel.



 

SIGNED, SEALED AND DELIVERED by _______________________________________ in the
presence of:



______________________________________
Signature

______________________________________
Print Name

______________________________________
Address

______________________________________


______________________________________
Occupation

)
)
)
)
)
)
)
) _____________________________
)
)
)
)
)
)

